Title: From George Washington to the Governor and Council of North Carolina, 26 August 1790
From: Washington, George
To: Governor and Council of North Carolina

 

Gentlemen,
United States [New York] August 26th 1790.

I entreat you to be persuaded that nothing could have been more agreeable to me than the proofs contained in your affectionate address of the friendly sentiments entertained by you for my person as well as for the government which I have been appointed by my Countrymen to administer—And I reciprocate with heartfelt satisfaction your congratulations on the completion of the union of all the States; an event, in my judgment, pregnant with more salutary consequences than can easily be expressed or conceived.
It will ever be my first wish and most strenuous endeavour to justify, so far as may be in my power, the confidence which my fellow-citizens have thought proper to repose in me, by exerting every power vested in the President of the United States by the Constitution, for the happiness and prosperity of our country; and by giving efficacy to such as system as will enspire the general welfare and conciliate the public mind.
I desire, Gentlemen, to make acceptable to you my acknowledgements for the kind concern you take in the restoration of my health and preservation of my life, and in the retribution I may receive after the conclusion of this mortal existence. May you and the State in whose government you have the principal agency, be also the peculiar care of divine providence.

G. Washington

